Citation Nr: 9929140	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  98-08 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for degenerative 
arthritis, lumber spine, degenerative disc disease, L4-L5 
with herniated pulposus, postoperative, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1991 to 
December 1991.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of July 1996 from the Atlanta, Georgia 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim seeking entitlement to 
an increased evaluation for his service connected lumbar 
spine disability.  While the appeal was pending, the RO 
increased the evaluation to 20 percent disabling in a rating 
decision dated in April 1998.  In August 1998, the RO granted 
a temporary total disability evaluation from October 8, 1997 
to December 1, 1997, and returned the evaluation to 20 
percent disabling as of December 2, 1997.  

It is noted that the appellant appeared at a videoconference 
hearing before the undersigned Member of the Board on July 
26, 1999, at which time he testified with respect to the 
claim now at issue before the Board.  A transcript of that 
hearing has been associated with the record on appeal.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's low back disorder is currently manifested 
by severe symptoms with recurring attacks with little 
intermittent relief, with findings on most recent examination 
showing spasm and tenderness in the paralumbar area, 
limitation of motion, postural abnormality with forward 
leaning, and pain radiating down the lower extremities, but 
with no neurological involvement other than decreased 
sensation of both feet to light.

CONCLUSION OF LAW

The criteria for an evaluation of 40 percent, and no more, 
for degenerative arthritis, lumbar spine, degenerative disc 
disease, L4-L5 with herniated pulposus have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991), 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.59, 4.71a , 
Diagnostic Code 5293 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records revealed no evidence 
of treatment for symptomatology related to a low back 
disability. 

Private clinical records indicated that in January 1992, the 
received treatment for complaints of low back pain, said to 
have been caused by heavy lifting in Saudi Arabia, with 
findings of palpable muscle spasm.  A subsequent January 1992 
treatment record revealed pain over the left flank and lumbar 
area, pain on movement with positive straight leg raising at 
60 degrees to the left, and diagnosed acute lumbar strain, 
rule out discogenic disease.  X-ray study of the lumbar spine 
from January 1992 showed no significant findings other than a 
slight amount of sclerosis at the L5 apophyseal joints and 
minimal narrowing of the apophyseal joints.  

In March 1992, the veteran underwent a VA examination and had 
complaints of only being able to stand 4 or 5 hours before 
the back gives out.  He gave a history of requesting light 
duty at work, but was told this was unavailable.  He denied 
bowel or bladder problems associated with the back or 
radiation of pain.  Lumbar paraspinal muscles were mildly 
tender to palpation and tight, but not in spasm.  His ranges 
of motion were normal for flexion, moderately restricted at 
20 degrees with pain for backward extension; slightly 
restricted at 35 degrees with pain for right lateral flexion, 
moderately restricted at 25 degrees with pain for left 
lateral flexion, and had normal rotation, with pain at the 
extremes.  He was diagnosed with a low back injury of 
undetermined type, associated with heavy lifting; chronic/ 
recurrent lumbar back pain associated and recurrent lumbar 
muscle pain associated. 

VA outpatient clinical records dated in 1992, indicated that 
in April 1992, within one year of his discharge from active 
duty, he was diagnosed with mild degenerative joint disease 
of the thoracic and lumbar spine, based upon X-ray findings 
showing minimal spurring in the thoracic and lumbar spine.  
He was determined to have paravertebral spasm and given 
exercise program for relief.  In May 1992, he was diagnosed 
with paravertebral spasm, recurrent and had been off from 
work for a month due to back problems.  In June 1992, he was 
having trouble performing his job, as it would not allow a 
light duty position.  X-rays again noted minimal spurring in 
the thoracic spine and very minimal spurring at the superior 
end plates of L1-L2.  In July 1992, he was seen for recurrent 
back pain, and was noted to have lost his job.  

A private clinical X-ray study dated in July 1996 of the 
lumbosacral spine was normal.  However, a magnetic resonance 
imaging (MRI) taken at the same time revealed abnormal 
findings of the lumbar spine, with herniated disk at the L5-
S1 level, probably degenerative in etiology.  In a letter 
dated in August 1996, the physician stated that myelogram 
findings from July 1996 also confirmed findings of a 
herniated L5-S1 disc, and recommended surgery to correct it.  
This physician also indicated that the herniated disc was 
associated with weakness in the bilateral lower extremities. 

In December 1996, the veteran underwent a VA examination.  He 
had subjective complaints of back pain, with radiation to 
both legs, some tingling and numbness in both legs, worse 
with prolonged standing.  He had straight leg raisings 
positive bilaterally at 40 degrees, reproducing pain and 
tingling down both legs.  His back flexion was 30 degrees, 
lateral flexion was 45 degrees bilaterally and rotation was 
45 degrees bilaterally.  He showed pain with flexion and 
extension.  Heel and toe walk was normal and reflexes were 2+ 
and symmetrical in knee jerk and ankle jerk.  X-rays failed 
to demonstrate any abnormality.  Posturally, he was noted to 
walk slightly bent forward, but otherwise had no fixed or 
muscular deformity of the spine.  Neurologically, he 
complained of "tingling" sensation on light touch, but 
otherwise had no actual decreased sensation.  The diagnoses 
rendered included low back sprain and radicular findings of 
herniated nucleus pulposus.  

VA outpatient clinical records indicated that in February 
1997, his low back pain was worsening, with radiating pain of 
both legs down to the feet.  The pain was worse after 
prolonged sitting.  In March 1997, he was still having 
radiating down both legs and was noted to have quit his job 
as a bus driver on his doctor's advice.  In September 1997, 
the bilateral leg pain was still extending all the way to the 
soles of the feet and described as burning and shooting.  
There was no bowel or bladder dysfunction, and the majority 
of the pain was in his legs.  His heel and toe walk was 
positive, as was his straight leg raising at 40 degrees on 
the right and 30 degrees on the left.  He was also noted to 
use a cane to walk in September 1997.  He was assessed with 
herniated nucleus pulposus and a diskectomy was scheduled for 
October 1997.

In October 1997, the veteran underwent diskectomy surgery for 
herniated disc at L4-5 disc with findings of nerve root 
compression of L5 on the right by the L4-5 disc.  In October 
1997, on follow-up a few weeks post-surgery, he stated that 
he felt much better, with no more pain radiating to his legs, 
but still had complaints of soreness in the low back.  His 
surgical scar was noted to be small and healed, and he still 
had mild tenderness on palpation of the LS paraspinal area, 
with negative straight leg raises.  The October 1997 follow-
up yielded an impression of low back pain, status post L4-5 
microdiskectomy, but doing much better.  In November 1997 his 
pain was said to be significantly improved.  In May 1998, 
another follow-up post-surgery indicated that the veteran 
felt much better and his pain in the low back was much less 
since his surgery in October 1997, but that sometimes his 
pain increased in severity, requiring strong analgesics.  
Neurologically, he was normal and he was advised to lift 
nothing heavier than 15 pounds.  

The report from the most recent VA examination conducted in 
September 1998 gave a history of back pain since 1991 with 
surgery for herniated nucleus pulposus done one year prior.  
The veteran reported that he was having the same pain with 
low back discomfort radiating to the legs as experienced 
prior to the surgery in 1997.  He had back pain and weakness 
working as a truck driver.  Precipitating events were 
squatting, stooping, prolonged standing, getting in and out 
of his truck and doing any physical activity.  The back pain 
was said to be relieved by rest and over the counter 
analgesics plus heat.  During flare-ups he was said to have 
difficulty with prolonged standing and squatting.  
Occupationally, the back disorder was limiting to the extent 
that during flare-ups, he had trouble getting in and out of 
his truck and doing any prolonged standing or walking.  Upon 
physical examination, he walked slightly bent forward with 
his back erect.  Decreased sensation was noted on the plantar 
surface of both feet.  He had paralumbar spasms and some 
tenderness of the paralumbar muscles.  There was a one-inch 
vertical back scar from previous surgery.  Range of motion 
was flexion to 80 degrees, with pain noted at 60 degrees 
flexion; right and left lateral flexion was 35 degrees each 
way, but with pain to the left at 25 degrees; rotation to the 
left and right was 45 degrees each way, with pain at 30 
degrees on left rotation.  Reflexes were 2+ and symmetrical.  
Knee jerk and ankle jerk were present and there were no other 
neurosensory changes noted except for decreased sensation on 
the plantar surfaces of both feet to light touch.  There was 
no atrophy of the lower extremities.  X-ray findings were 
noted to show no evidence of fracture and vertebral bodies 
were in good alignment.  There was a subtle narrowing of L4-5 
intervertebral space suggestive of mild degenerative disc 
disease.  The facet joints and S1 joints were within normal 
limits.  The X-ray findings were summarized as subtle 
findings suggestive of mild degenerative disc disease at L4-
5.  Examination of the lumbosacral spine was otherwise within 
normal limits.  The diagnoses rendered was status post-
surgical repair of herniated nucleus pulposus, lumbar spine 
and degenerative disc disease of the lumbar spine.  

At a videoconference hearing held in July 1999, the veteran 
testified that his low back pain continues to radiate down 
both legs.  He testified that he wears a back brace to work 
as a customer service representative, because this involves 
standing for long periods of time.  He testified that the 
back pain comes and goes.  

Analysis

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran's claim is well 
grounded because he has claimed that the disability has 
worsened since it was last rated; medical evidence has been 
submitted which the veteran's believes supports his 
contentions.  See Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992) (where a veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well-grounded claim 
for an increased rating).

Service-connected disabilities are rated in accordance with a 
schedule of rating disabilities, which are based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  Schedule for Rating 
Disabilities (Rating Schedule), 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (1998).  The disability ratings 
evaluate the ability of the body to function as a whole under 
the ordinary conditions of daily life including employment.  
As such, the ratings take into account such factors as pain, 
discomfort, and weakness in the individual rating. 38 C.F.R. 
§§ 4.10, 4.59 (1998).  Evaluations are based on the amount of 
functional impairment; that is, the lack of usefulness of the 
rated part or system in self-support of the individual.  38 
C.F.R. § 4.10 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1998). 

Generally, all disabilities, including those arising from a 
single disease entity, are rated separately with the 
resulting ratings being combined.  38 C.F.R. § 4.25 (1998). 
Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1998).  
However, it is possible for a veteran to have separate and 
distinct manifestations from the same injury, which would 
permit rating under several diagnostic codes.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62  (1994) (where a veteran with 
a service-connected facial injury sought an increased rating, 
the veteran's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (1998).  The medical history has been detailed 
in the factual background of this decision.  

By rating decision dated in October 1992, the RO granted 
service connection for low back pain, to include degenerative 
arthritis, and assigned a 10 percent disability evaluation 
under Diagnostic Code 5003 for arthritis.  Subsequent to that 
decision, the RO has also considered the veteran's back 
disorder using Diagnostic Code 5293 for intervertebral disc 
syndrome.  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  

Under Diagnostic Code 5003, the rating for degenerative 
arthritis established by X-ray findings, does provide for 
separate evaluations for limitation of motion under the 
appropriate diagnostic codes for specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.

Under Diagnostic Code 5292, limitation of motion of lumbar 
spine, the currently assigned 20 percent evaluation is 
warranted for moderate limitation of motion, and a 40 percent 
evaluation is warranted for severe limitation of motion. 

Under Diagnostic Code 5293, intervertebral disc syndrome, the 
currently assigned 20 percent evaluation is warranted for 
moderate, with recurring attacks, and a 40 percent evaluation 
is warranted for severe, recurring attacks with little 
intermittent relief.  A 60 percent evaluation is warranted 
where it is pronounced; with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc 
with little intermittent relief.

Upon review of the evidence, the Board finds that the 
evidence supports an increased evaluation to 40 percent, but 
no more, for the veteran's herniated disc disorder, diagnosed 
as  herniated nucleus pulposus, lumbar spine and degenerative 
disc disease of the lumbar spine.  The evidence reveals that 
prior to his October 1997 surgery, his lumbar spine pathology 
was manifested by severe recurrent attacks, with little 
intermittent relief, which warrants a 40 percent evaluation 
under DC 5293.  Since his surgery, his back condition has 
been shown to have improved, particularly the symptoms of 
radiculopathy down both legs, which has been reduced.  
However, the evidence from the most recent VA examination of 
September 1998 reveals that his disorder of the lumbar spine 
continues to meet the criteria for a 40 percent evaluation 
under Diagnostic Code 5293.  His spine is shown to continue 
to have problems with spasm and tenderness, plus decreased 
sensation over his feet and some affect on his posture noted, 
as he was observed to walk slightly bent forward.  Pain on 
movement was likewise noted, and he was said to have flare-
ups that caused difficulty getting in or out of his truck or 
prolonged standing or walking.  

Clearly his low back disorder, even post surgery, meets the 
criteria for a 40 percent evaluation under Diagnostic Code 
5293.  This is also the maximum evaluation for limitation of 
motion under Diagnostic Code 5292.  However, a 60 percent 
evaluation is not warranted as the veteran's low back 
disorder, particularly since his surgery in October 1997, 
does not closely approximate a pronounced intervertebral 
syndrome with persistent symptoms compatible with sciatic 
neuropathy, with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk or other neurological findings with 
little intermittent relief.  While there are some severe 
flare-ups, complete with neurological findings noted in the 
record, they are not shown to persist with little 
intermittent relief.  The most recent evaluation of September 
1998 revealed no neurological abnormalities except for the 
decreased sensation of the feet to light touch.  Particularly 
since the October 1997 surgery, the veteran's symptoms, while 
severe, do appear to exhibit intermittent relief, as 
contemplated by the current 40 percent evaluation.  

Regarding the veteran's surgical scarring, the Board notes 
that as of a few weeks post surgery in October 1997 it was 
noted to be well healed, and there is no evidence of record 
suggestive of a tender and painful scar.  Thus, a separate 
compensable evaluation is not warranted under 38 C.F.R. 
§ 4.118, DC 7804.  The evidence also does not show the 
veteran to have a fracture or an ankylosis of the spine, 
therefore, there is no need to consider a higher evaluation 
under the diagnostic codes pertaining to these disorders.  

After reviewing the evidence and resolving all reasonable 
doubt in the veteran's favor, the Board concludes that the 
manifestations of his service-connected low back disorder 
must be viewed overall as severe with recurring attacks.  
Accordingly, under the provisions of Diagnostic Code 5293, 
the Board finds that a 40 percent rating is warranted.


                                                                           
(CONTINUED ON NEXT PAGE)


ORDER

An increased evaluation of 40 percent for degenerative 
arthritis, lumber spine, degenerative disc disease, L4-L5 
with herniated pulposus, postoperative is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

